Exhibit 10.12

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT is made to the Employment Agreement (the “Employment
Agreement”) dated August 12, 2008, by and between BRE Properties, Inc. (the
“Company”), and Stephen C. Dominiak (“Executive”) and is made effective as of
December 31, 2008 (the “Amendment Effective Date”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby amend the Employment Agreement as
follows:

1. Annual Bonus. The penultimate sentence of Section 3.2 is deleted in its
entirety and replaced with the following: “The Annual Bonus, if earned, shall be
paid within two and one-half months after the end of each fiscal year.”

2. Payment on Death or Disability. Section 8.1(a) is hereby amended by modifying
the time period within which the Company must make payments pursuant to such
section upon death or Disability to be within 2 and one-half months after the
close of the fiscal year in which the death or Disability occurred.

3. Payments Upon Termination without Cause. Section 8.1(c) is hereby amended to
add the following after to the end of such section:

Additionally, Executive’s right to receive such payments is conditioned upon
Executive executing the release in the form attached hereto as Exhibit B no
later than forty-five (45) days after the Termination Date.

4. Timing of Payment Upon Change in Control. Section 8.2(b) is amended by adding
the following immediately after the reference to Section 8.2(g): “(provided that
such release is received within 45 days of the Termination Date).”

5. Termination following Change in Control. The definition of the term “Good
Reason” contained in Section 8.2(b) is amended by deleting the proviso at the
end of the definition and replacing it with the following:

provided in each case that, within 90 business days of the event set forth in
(i) or (ii), Executive presents the Company or the Continuing Employer, as the
case may be, with at least 30-days’ prior written notice of his termination of
employment stating that such termination was for a reason set forth in (i) or
(ii) and the Company or the Continuing Employer, as the case may be, did not
cure such material reduction or relocation within 30 days after receipt of such
notice.

6. Interpretation and Advice of Counsel. Executive was advised to seek the
advice of counsel in connection with the negotiation of this Amendment.
Executive has been given the opportunity to do so and this Amendment has been
drafted jointly by the parties. Any uncertainty or ambiguity shall not be
construed for or against any party based on attribution of drafting to any
party.



--------------------------------------------------------------------------------

7. Definitions. Terms beginning with an initial capital letter not defined
herein shall have the meaning given to them in the Employment Agreement.

8. Effect of Amendment. Accept as amended by this First Amendment, the
Employment Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, this First Amendment has been executed as of the Effective
Date.

 

BRE PROPERTIES, INC.     EXECUTIVE

/s/ Constance B. Moore

   

/s/ Stephen C. Dominiak

Constance B. Moore

Chief Executive Officer

    Stephen C. Dominiak